Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group (II), with the addition of lung cancer as the elected patient population is maintained.   

Claim Status
Claims 1-3 and 8-11 are canceled. Claims 4-7 are pending and examined in light of the elected of lung cancer. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 has been considered by the examiner.
Action Summary
Claims 4-6 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are withdrawn in light of the claim amendment.  
Claims 4-7 rejected under 35 U.S.C. 103 as being un-patentable over Jorcyk et al. (US2015/0093391 A1) are withdrawn in light of the claim amendment.  

		New 103 rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being un-patentable over Li, ACS Med. Chem. Lett. 2010, 1, 229–233.
Li teaches the use of several compounds including compound 8 with suitable pharmacokinetics, which is the claimed compound can be used for the treatment of lung cancer by blocking lung cancer cell lines H1299 and H460 proliferation. (Abstract, Title, & Fig. 4.) Li teaches the above compound 8 species as having anticancer/antiproliferation action, which would necessarily entail its formulation as a composition.
While Li does not specifically teach the compound claimed for treating lung cancer, a person of ordinary skill in the art would have found it obvious to administer a pharmaceutical composition comprising compound 8, which is the claimed compound for treating lung cancer. One would have been motivated to do so based on the teaching of Li. One would reasonably expect the compound NSC-127133 to effectively treat lung cancer with success. 
	Accordingly, Li does not teach the method can induce or promote T-cell activation and immune response, However, promotion or T-cell activation and immune response which simply express the intended result of the method step positively recited, which would naturally flow from the fact that Li teaches the same compound and the same patient population.
Applicant’s arguments with respect to claim(s) 4-7 as unpatentable over Jorcyk
 have been considered but are moot because the new ground of rejection does not rely on the Jorcyk’s reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628